DETAILED ACTION
Reasons for Allowance
1.	Claims 1-9 are allowed.
2.	The following is an Examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a bone conduction microphone comprising a housing having an opening, the microphone further comprising 5a microphone pad formed in a bottomed tubular shape that has a bottom portion disposed outward and a tubular portion with an outer circumference fixed to an inner circumference of the opening of the housing, an element support member with an outer circumference that is fixed to an inner circumference of the tubular portion and a support portion projecting 10toward the bottom portion of the bottomed tubular shape, a piezoelectric element that picks up vibration and is in a plate shape, with a peripheral edge of one surface fixed to the support portion of the element support member, and a drive plate that has a diaphragm part fixed to an inward surface of the bottom portion, the diaphragm part being provided at a center with a 15protrusion fixed to an element central portion on another surface of the piezoelectric element.
The closest prior art, cited by Examiner and Applicant, disclose various microphone and vibration sensor structures that include piezoelectric elements to pick up vibrations via a microphone pad or contact surface, but do not teach or suggest, either alone or in combination, the bone conduction microphone as recited in claim 1, including an element support member with an outer circumference that is fixed to an inner circumference of a tubular portion of a microphone pad and a support portion projecting 10toward a bottom portion of the microphone pad, the piezoelectric element having a peripheral edge of one surface fixed to the support portion of the element support member, and a drive plate that has a diaphragm part fixed to an Independent claim 1 is therefore allowed, and claims 2-9 are allowed at least for their dependency on said independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652